               Case 19-10289-LSS   Doc 2293-1    Filed 10/05/20   Page 1 of 1




                                        Exhibit A

                                    List of Objections

                              Objector                          Date Filed   Docket No.
 Arnold & Itkin LLP, on behalf of certain personal injury       6/15         1847
 claimants (“Arnold & Itkin”)
 Cyprus Mines Corporation and Cyprus Amax Minerals Company 6/16              1869
 (collectively, “Cyprus”)                                       8/20         2110
                                                                10/05        2282
 Century Indemnity Company, Federal Insurance Company,          6/16         1865
 Central National Insurance Company of Omaha, TIG Insurance
 Company, International Surplus Lines Insurance Company, Mt.
 McKinley Insurance Company, Fairmont Premier Insurance         8/19         2097
 Company, Everest Reinsurance Company, The North River
 Insurance Company, and the American Insurance Company          9/29         2270
 (collectively, the “Certain Insurers”)
 Ad Hoc Committee of Imerys Talc Litigation Plaintiffs (“Ad     6/16         1866
 Hoc Committee”)
 American International Industries (“AII”)                      6/16         1870
 Hartford Accident and Indemnity Company and First State        6/16         1871
 Insurance Company                                              8/19         2104
                                                                9/29         2272
 Kline & Specter, PC, on behalf of certain personal injury      6/16         1872
 claimants
 Johnson & Johnson and Johnson & Johnson Consumer Inc.          6/16         1878
 (collectively, “J&J”)                                          8/19         2105
                                                                9/28         2258
 Talcum Powder Retailers                                        6/16         1879
 Cyprus Historical Excess Insurers                              6/17         1894
                                                                8/20         2106
                                                                10/1         2278
 Certain Underwriters at Lloyd’s London and Certain London      6/19         1901
 Market Insurers                                                8/21         2111
 Providence Washington Insurance Company, as successor in       6/19         1908
 interest to Seaton Insurance Company, successor in interest to 8/19         2103
 Unigard Mutual Insurance Company                               9/29         2270
 United States Trustee for Regions 3 and 9 (“U.S. Trustee”)     6/19         1911
                                                                10/4         2279
 Employers Mutual Casualty Company                              8/21         2112
                                                                10/05        2280




                                           73
RLF1 24099484v.1
